OFFtCE OF THE ATTORNEY           GENERAL   OF TEXAS
s!                                    AUSTIN




                In yoQT lettierof
     Abaham Lola IloEluttues   muit
     for * term of 15 yearu.


     w&ioh was extended




                                             9, 1941, wmltt walloon-
                                                                    and
                                          o fous years irsprlsoanrant
                                          to th0 prlran on Ap\grll
                                                                 5, 19&l.
                                0arrmutatl0nof tim       XoButt &   e.ntltlad
                                ho yPourtoi Crfsinel AppwGs in the
                                a, 150 s. BY,(%I 1022.